Appeal from a judgment of the Supreme Court at Special Term, entered January 7, 1974 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78. The facts are undisputed and the question to be determined is Whether petitioner, a citizen taxpayer, has standing to challenge on constitutional grounds a “budget statute” which provides for payments of certain sums of money to members of the State Assembly “in lieu of expenses” (L. 1973, ch. 600, § 9). Special Term has determined he does not. We agree. Our courts have consistently held that an individual must be personally aggrieved in order to challenge a statute’s constitutional validity. We find no basis for petitioner’s claim of standing and Special Term, therefore, properly dismissed the petition. (Matter of Taylor v. Sise, 33 N Y 2d 357; Midley v. Rockefeller, 28 N Y 2d 439; St. Clair v. Yonkers Raceway, 13 N Y 2d 72, cert. den. 375 U. S. 970.) Judgment affirmed, without costs. Staley, Jr., J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.